Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
					  OBJECTION
	Improperly recited “.” instead of “,” after “B” in line 4 of claim 8 and in line 3 of claim 19 is objected.

					  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. 
The omitted elements are: Iron containing compound or iron containing body portion such as steel.  Claim recites forming iron borate and thus the recited boron containing compounds alone would not form the recited iron borate absent a specific metal comprising iron.   Thus, a positive recitation of the steel taught in the instant specification would be needed.  Or, changing dependency to claim 2 is suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “heating the mixture on the body portion to a temperature in the range of 200 to 1200oC” which would be expected heat the mixture inherently since the recited metal and metal ally are known to have excellent thermal conductivity and thus the recited heating at 100 to 300oF (about 38 to about 149oC) of claim 14 is confusing.  Such heating at 100 to 300oF can be performed before or after heating at 200 to 1200oC absent further limitation.  
The recited iron borate of claim 3 can be obtained by a reaction of boric acid with a metal substrate comprising iron such as steel or a reaction of a composition comprising iron oxide and boric acid, and thus a nature of recited formed iron borate is confusing, especially since claim 1 recites generic metal and metal alloy encompassing metals not comprising the iron such as nickel and brass.
See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define 
The recited “the furnace” of claim 15 would lack antecedent basis in claim 14.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donahey (US 2,720,473).
Donahey teaches a welding rod coated with a composition comprising a flux agent (i.e., calcium carbonate), sodium alginate (i.e., binder) and water and heating to 1175oF (635oC) at col. 7, lines 1-23.  Donahey teaches that the welding rod includes carbon steel and metal alloys at col. 6, lines 11-26.  A flux coating taught at col. 7, lines  flux agents such as calcium fluoride and silicate at col. 4, lines 49 and 56.
Thus, the instant invention lacks novelty. 

Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shemenski et al. (US 4,269,645).
Shemenski et al. teach a brass-coated steel tire cord coated with a complex of iron borate over at least some of the exposed steel area in claim 3 falling within scope of the claims absent further limitation to the iron borate.  A tire comprising the brass-coated steel tire cord coated with an iron borate taught by Shemenski et al. would be a part of an automotive or truck.  Shemenski et al. teach cobalt naphthenate at col. 5, line 18 which would meet claim 19.
Thus, the instant invention lacks novelty.

Claims 1, 2 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (US 6,333,072).
Lane teaches a nickel-based alloy coated with metal oxide at col. 7, lines 32-44.
Lane teaches a mixture of dilute phosphoric acid (recited in the instant claim 1) with the dry powder mixture components comprising zinc or iron powder, then coating metallic surface and heating at a temperature of 90oC and up to 290oC at col. 6, lines 1-49 meeting the recited heating at a temperature of 200 to 1200oC of claim 1 and curing temperature of 100 to 300oF of claim 14.  Lane teaches the dilute phosphoric acid is 1:1 
Thus, the instant invention lacks novelty.

Claims 1, 5, 12 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grunlan et al. (US 2018/0208779 A1).
Grunlan et al. teach a metal substrate 102 coated with a coating composition 106 comprising a polymer and anionic clay(s) such as sodium montmorillonite (i.e., alkali metal silicate, MMT)) or other silicate-based material in Fig. 1A and [0038-0039] which would meet claim 24.  Other clays and other silicate-based material taught in [0039] would meet the recited precursors to silicate of claim 1 absent a specific silicate.
Grunlan et al. teach other metals and metal alloys in the [0038].
Grunlan et al. teach a coating comprising chitosan (CH), MMT and water in table 1 and a heat treatment of the coated metal substrate at 500oC in [0076] which would meet the recited “heating the mixture on the body portion to a temperature in the range of 200 to 1200oC” of claim1.  Grunlan et al. teach other binders such as cellulose and polyvinylpyrrolidone in the [0060] which would further meet claim 5.  Grunlan et al. teach roll-to-roll and spray coating in [0062] which would meet claim 12.   See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, the instant invention lacks novelty.

s 1, 2, 5, 8, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seals (US 2015/0315693 A1).
Seals teaches metal alloys coated with a composition comprising a flux agent and a slurry carrier in abstract and in [0026].  
Seals teaches that the slurry carrier comprise alcohol and hydroxypropylcellulose or polyvinylpyrrolidones in [0026] meeting claims 1 and 5.
Seals teaches various flux agents such as CaF2 (calcium fluoride) and Si (silicon) and beta stabilizers such as manganese, cobalt and copper in [0011-0012] meeting claims 1 and 8.  Seals teaches various diffusional aids such as calcium carbonate (limestone), sodium chloride and ammonium chloride in an amount of 2-40 wt.% in [0030] meeting the recited flux agent of claim 1 also.
Seals teaches various metal substrates such as steel in [0022] meeting claim 2.
Seals teaches heating at 500-1000oC in [0025] meeting the recited temperature of claim 1.
Seals teaches a spray coating and hot forming thereof in [0007] meeting claims 12 and 16.  
Thus, the instant invention lacks novelty.

Claims 1, 2, 4-9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1).
The instant claims 4, 6, 7, 9, 13 and 17 further recite other limitations over Seals.
As to claims 4, 6 and 9, Seals teaches the recited components and thus the recited amounts would have been obvious.  When patentability is predicated upon a such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
As to claim 7, Seals teaches alcohols which would encompass various alcohols and thus utilization of methanol or ethanol would have been obvious since they have a lower boiling point (64.7oC and 78.37oC, respectively) than a boiling point of butanol (117.7oC) for example since they would at least evaporate quickly upon heating as well as the methanol would have a lower price.
As to claim 13, Seals teaches a coil in [0058] and steel in [0022] and thus the recited coil formed of steel would have been obvious.
As to claim 17, Seals teaches heating at 500-1000oC which would make the recited temperature of 940oC obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to modify the fluxing components and amounts thereof in Seals as discussed above since Seals teach various modifications absent showing otherwise.
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claim 1, 3, 10, 11 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) as applied to claims 1, 2, 4-9, 12, 13, 16 and 17 above, and further in view of Dallam et al. (US 7,147,725) and/or GB 513,267 (March 8, 1938).
The instant claims further recite boric acid and iron borate over Seals.
Dallam et al. teach a welding wet flux composition in abstract, examples and claim 1.  Dallam et al. further teach employing boric acid, CMC, borax, soluble carbonates and various types of resins at col. 17, lines 47-52. 
GB teaches a composition comprising a solution of polymethacrylate resin, borax glass and boric acid in example 6.  GB further teaches methyl alcohol in example 5.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize art well-known component for the flux such as the boric acid taught Dallam et al. or a solution of polymethacrylate resin, boric acid and methyl alcohol taught by GB in Seals since utilization of the boric acid for the flux is well-known as taught by Dallam et al. and GB and since Seals teaches a polymeric binder including PVP and boron and since utilization of various polymeric binders is well-known as taught by lines 80-99 at page 1 of GB and since utilization of a composition comprising the boric acid on steel would be expected to yield the iron borate inherently absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) further in view of Dallam et al. (US 7,147,725) as applied to claims 1, 2, 4-9, 12, 13, 16 and 17 above, and further in view of Shemenski et al. (US 4,269,645). 
The instant claim 10 further recite methanol over Seals and Dallam et al.
Shemenski et al. teach utilization of methanol or ethanol at col. 2, line 30.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize art well-known solvent taught by Shemenski et al. component for the flux comprising polyvinylpyrrolidones taught by Seals and the boric acid taught Dallam et al. since utilization of the methanol or ethanol for the flux is well-known as taught by Shemenski et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

22 is rejected under 35 U.S.C. 103 as being unpatentable over Seals (US 2015/0315693 A1) further in view of Dallam et al. (US 7,147,725) and/or GB 513,267 (March 8, 1938) as applied to claims 1-13 and 16-21 above, and further in view of English abstract of JP401180904 A (July 18, 1989).
The instant claim 22 further recites a gear over methanol over Seals and Dallam et al.
English abstract of JP teaches a gear made of metal having surface hardness.
Seals further teaches a hardface coating having enhanced performance characteristics in abstract and [0006].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize art well-known metal substrate such as the gear taught by JP in taught by Seals and Dallam et al. thereof Seals teaches the hardface coating would provide would provide the enhanced performance characteristics of metal componentsabsent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 5, 12, 14, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2018/0208779 A1).
oF (about 39oC to about 149oC) by utilizing a furnace over Grunlan et al. discussed above.
 Grunlan et al. further teach drying step utilizing an oven or other thermal source for accelerating the drying in [0070].  Water ([0069]) used by Grunlan et al. has a boiling point of 100oC (212oF) and thus utilization of a temperature over 100oC to shorten the drying time or 90oC, 80oC and 60oC taught by [0077] would have been obvious. Also, the oven or other thermal source would encompass the recited furnace.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to dry (or heat) the coated metal substrate 102 at a temperature of 90oC, 80oC and 60oC or higher than 100oC by utilizing the oven or other thermal source such as the furnace before the heat treatment at 500oC in Grunlan et al. would be an obvious modification since Grunlan et al. teach such heating absent showing otherwise.
	See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

Claims 1, 2, 4-8, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 2014/0287256 A1).  
Scott et al. teach cold rolled steel panels coated with a composition of Ex. 2 or 3 comprising zinc dust (meeting claim 8), solvents and Ethyl Cellulose N-200 (meeting, binder of claims 1, 5 and 6) (see tables 2 and 3) by drawdown bar method baked at oC in [0095].  The drawdown bar method as well as methods taught in [0061] would meet claim 12.
Scott et al. further teach other ingredients such as lime recited in claim 1 in [0047] or zinc oxide recited in claim 24 in [0048].  Scott et al. further teach other solvents including ethanol and methyl ethyl ketone (MEK) in [0047].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize other additives discussed above in the composition of Ex. 2 or 3 of Scott et al. since Scott et al. teach such modifications   absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to an amount of claim 4, Scott et al. teach the limes as additional ingredients and thus utilization of a small amount would have been obvious.  When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 1, 4-8, 11, 12, 14-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over GB 513,267 (March 8, 1938) in view of Lane et al. (US 6,333,072).
GB teaches a composition comprising a solution of polymethacrylate resin, borax glass (meeting claim 8) and boric acid in example 6 meeting claim 1.  The example 6 further teaches about 28 wt.% of the boric acid and about 6.2 wt.% of polymethacrylate resin meeting claims 4-6.   GB teaches a composition comprising a solution of polyvinyl acetal in methyl alcohol, sodium borosilicate (meeting claim 8 and 24) and lithium fluoride (meeting the recited in claim 1 as metal halide) in example 7. 
GB further teaches methyl alcohol in example 5 which would make claim 7 and 11 obvious since utilization of the methyl alcohol in example 6 would have been obvious.  The recited ethanol of claim 11 would have been obvious over the methyl alcohol since it is a homologue which would be expected to yield similar properties.GB teach brushing in line 4 at page 2 meeting the recited painting of claim 12.
The instant claims 1 and 14-17 further recite heating temperatures over GB.
GB further teaches baking in lines 18-30 at page 3.
Lane et al. heating at a temperature of 90oC and up to 290oC at col. 6, lines 1-49 meeting the recited heating at a temperature of 200 to 1200oC of claim 1 and curing temperature of 100 to 300oF of claim 14.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the heating steps taught by Lane et al . in GB since GB further teaches baking absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





THY/March 29, 2022                                               /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762